DETAILED ACTION
Notice of Pre-AIA  or AIA  Status and Status of the Claims
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are under prosecution.
Specification
3.	The use of trade names or marks used in commerce (including but not necessarily limited to Blackberry) has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 30 January 2020, 8 May 2020, 24 August 2020, and 11 august 2021 are acknowledged and have been considered.
Claim Interpretation
5.	It is noted that the claims are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”   Thus, the “system” is 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-4, 6-15, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,512,911. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to first and second regions having different atmospheres, bulk motion, vacuums, humidities, etc.   Any additional limitations of the ‘911 claims are encompassed by the open claim language “comprising” found in the instant claims.
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed temperatures are an obvious variant of the ‘911 claims.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
8. 	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,512,911 as applied to claim 1 above, and further in view of Irimia et al (U.S. Patent Application Publication No. US 2007/0099289 A1, published 3 May 2007).
	Regarding claim 5, the method of claim 1 is discussed above in Section 7.
	The ‘911 claims do not discuss air.
	However, Irimia et al teach systems (paragraph 0117) comprising air-water virtual walls (paragraph 0075), and that the systems (i.e., devices) have the added advantage of allowing control of fluid volume (Abstract).  Thus, Irimia et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the ‘911 claims with the teachings of Irimia et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing control of fluid volume as explicitly taught by Irimia et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Irimia et al could have been applied to the ‘911 claims with predictable results because the known techniques of Irimia et al predictably result in reliable barriers.	
9.	Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,512,911 as applied to claim 1 above, and further in view of Southern et al (U.S. Patent Application Publication No. US 2009/0098541 A1, published 16 April 2009).
	Regarding claims 16-17, the method of claim 1 is discussed above in Section 7.
	The ‘911 claims do not discuss the movable components as claimed.
	However, Southern et al teach systems (i.e., devices; Abstract) comprising wither movable substrates or movable detectors, which have the added advantage of allowing adaptation of the specific format of the substrate (paragraph 0118).  Thus, Southern et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the ‘911 claims with the teachings of Southern et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing adaptation of the specific format of the substrate as explicitly taught by Southern et al (paragraph 0118).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Southern et al could have been applied to the ‘911 claims with predictable results because the known techniques of Southern et al predictably result in reliable substrate/detector configurations.


10.	Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/665,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to first and second regions having different atmospheres, bulk motion, vacuums, humidities, etc.   Any additional limitations of the ‘559 claims are encompassed by the open claim language “comprising” found in the instant claims.
It is noted that the ‘559 specification states that the claimed fluid flow unit maintains a barrier (i.e., the barrier or instant claim 1), and comprises the solid components of claim 18.  Thus, the ‘559 claims encompass the embodiments of the instant claims based on the teachings of the ‘559 specification.
It is also reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.  Thus, the claimed temperatures are an obvious variant of the ‘559 claims.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634